F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                         April 30, 2007
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court

    SR BISLA V STA N O JEV IC H,

                Petitioner-A ppellant,

    v.                                                    No. 06-2163
                                                    (D.C. No. 05 M C 18 M V)
    U N ITED STA TES O F A M ER ICA;                       (D . N.M .)
    W E LLS FA RG O BA N K ; B AN K OF
    A M ER ICA; N O RWE ST B AN K,

                Respondents-Appellees.



                             OR D ER AND JUDGM ENT *


Before H E N RY, B AL DOC K , and M U RPH Y, Circuit Judges.




         Petitioner Srbislav Stanojevich appeals from an order of the district court

denying his motion to quash and granting the Internal Revenue Service’s (IRS)

motion to enforce a summons to the Bank of America. W e have jurisdiction




*
       After examining the briefs and appellate record, this court has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
under 28 U.S.C. § 1291, affirm the order, and grant respondent the United States

of A merica’s motion for sanctions.

      In 2004, the IRS began looking into M r. Stanojevich’s failure to file federal

income taxes for the years 1997-1998 and 2001-2003. W hen efforts to meet

informally failed, IRS Agent K. Steve Cordova caused a summons to be issued to

the Bank of A merica for his bank records. 1

      M r. Stanojevich filed a motion to quash the summons. The IRS moved for

enforcement of the summons, and submitted an affidavit from Agent Cordova,

which stated that (1) the summons was issued for the purpose of determining

M r. Stanojevich’s tax liabilities, (2) the materials sought were relevant to that

purpose, (3) the IRS did not already possess the information, (4) the

administrative steps required by the Internal Revenue Code were followed, and

(5) the matter had not been referred to the Justice D epartment. Applying the test

announced in Codner v. United States, 17 F.3d 1331, 1332 (10th Cir. 1994),

concerning the enforceability of IRS summonses, the district court held that the




1
       The IRS withdrew the summons to N orwest Bank, and M r. Stanojevich’s
motion to quash the summons to W ells Fargo Bank in Oregon was dismissed by
the district court for lack of jurisdiction. See I.R.C. § 7609(h)(1) (providing that
jurisdiction to hear a motion to quash lies w ith “[t]he U nited States district court
for the district within w hich the person to be summoned resides or is found”).

                                          -2-
summons should be enforced. The court denied M r. Stanojevich’s motion for

reconsideration and this appeal followed. 2

      M r. Stanojevich’s appeal is nothing more than a rehash of arguments that

we have previously rejected as frivolous. For example, he claims that (1) he is a

“free, [s]overeign, live man,” who is immune from tax liability, Aplt. Br. at 14,

(2) income tax violates the Thirteenth Amendment’s prohibition against

involuntary servitude, id. at 14-15, (3) the Internal Revenue Code is invalid,

id. at 5-6, and (4) the summons was invalid because it did not bear a number,

id. at 6-8. See, e.g., Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir.

1990) (rejecting as frivolous arguments concerning the government’s authority to

impose income tax and listing arguments that have been repeatedly rejected by the

courts). Therefore, we affirm the district court for substantially the same reasons

stated in its well-reasoned orders dated M arch 24, 2006, and April 13, 2006.

      Despite the fact that the district court warned M r. Stanojevich that he faced

sanctions if he continued to press his arguments, he persists in presenting his

frivolous contentions in this court. In his response in opposition to the

government’s motion for sanctions, he simply repeats his arguments in the



2
      W e deny M r. Stanojevich’s m otions to “Demand This Court Read all
Pleadings Petitioner Files W ith This Court, And Adhere Only to Constitutionally
Compliant Law and Case Law, And M ore Particularly, The Bill of Rights, in its
[R]ulings” and to “Claim And Exercise Constitutional Rights and Require The
Presiding Judge to R ule Upon This M otion, and All Public O fficers of This Court
to Uphold Said Rights.”

                                         -3-
underlying appeal and questions the legality of Rule 38 of the Federal Rules of

Appellate Procedure, which empow ers this court to award damages as a sanction

for a frivolous appeal. W e hold that this appeal is frivolous and grant the

government’s motion. See generally Stafford v. United States, 208 F.3d 1177,

1179 (10th Cir. 2000) (awarding $4,000 in sanctions to the government for

defending a frivolous appeal). As to the amount, we have examined the appellate

briefs and determine that a sanction of $4,000 is appropriate.

      The government’s motion for sanctions is GRANTED in the amount of

$4,000. The judgment of the district court is AFFIRMED.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                          -4-